Name: Council Regulation (EEC) No 1721/87 of 16 June 1987 opening, allocating and providing for the administration of Community tariff quotas for deep-frozen fillets and minced blocks of Alaska pollack (Theragra chalcogramma) and certain species of hake falling within subheadings ex 03.01 B I n) 2, ex 03.01 B II b) 17, ex 03.01 B I t) 2 and ex 03.01 B II b) 9 of the Common Customs Tariff
 Type: Regulation
 Subject Matter: tariff policy;  fisheries;  foodstuff
 Date Published: nan

 23 . 6 . 87 Official Journal of the European Communities No L 163/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1721/87 of 16 June 1987 opening, allocating and providing for die administration of Community tariff quotas for deep-frozen fillets and minced blocks of Alaska pollack (Theragra chalcogramma) and certain species of hake falling within subheadings ex 03.01 B I n) 2, ex 03.01 B II b) 17 , ex 03.01 B I t) 2 and ex 03.01 B II b) 9 of the Common Customs Tariff THE COUNCIL OF THE EUROPEAN COMMUNITIES, reference period and to the economic outlook for the quota period in question ; Having regard to the Treaty establishing the European Economic Community, and in particular Article 28 thereof, Whereas, in the case in point, there are no statistical data broken down by quality of products in question ; whereas the quotas are autonomous Community tariff quotas intended to cover import needs arising in the Commu ­ nity, and so the quota volumes may be allocated on the basis of the temporary requirements as regards imports from third countries expressed by each of the Member States ; whereas these arrangements for allocation will also ensure the uniform application of the Common Customs Tariff : Having regard to the draft Regulation presented by the Commission, Whereas Community supplies of deep-frozen fillets and minced blocks of Alaska pollack (Theragra chalco ­ gramma) and of certain species of hake currently depend on imports from third countries ; whereas it is in the Community's interest to suspend partially the Common Customs Tariff duty for the products in question, within Community tariff quotas of an appropriate volume ; whereas, in order not to jeopardize the development pros ­ pects of this production in the Community and to ensure an adequate supply to satisfy user industries, it is advisable to open these quotas for the period until 3*1 December 1987, at a duty rate of 8 % , and to fix the volume thereof at 1 5 000 and 20 000 tonnes, respectively ; Whereas, to take account of possible import trends for the products concerned, the quota volumes should be divided into two instalments, the first being allocated among certain Member States and the second held as a reserve to meet subsequent requirements of Member States which have used up their initial shares and any additional requi ­ rements which might arise in the other Member States ; whereas, to give importers of the Member States some degree of certainty, the first instalment of the Community tariff quotas should be set at a relatively high level, which in this case could be 80 % of the quota volumes ; Whereas, in particular, equal and continuous access to the quotas should be ensured for all Community importers and the rate of duty for the tariff quotas should be applied consistently to all imports until the quotas are exhausted ; whereas, in the light of these principles, arrangements for the utilization of the tariff quotas based on an allocation among Member States would seem to be consistent with the Community nature of the quotas ; whereas, to corres ­ pond as closely as possible to the actual trend in the market in the products in question, allocation of the quotas should be in proportion to the requirements of the Member States as calculated by reference to statistics of imports from third countries during a representative Whereas initial shares may be used up at different rates ; whereas, to avoid disruption of supplies on this account, it should be provided that any Member State which has almost used up one of its initial shares should draw an additional share from the corresponding reserve ; whereas, each time its additional share is almost used up, a Member State should draw a further share, and so on as many times as the reserve allows ; whereas the initial and additional shares must be valid until the end of the quota period ; whereas this form of administration requires close collaboration between the Member States and the Commission, and the latter must be in a position to keep 23 . 6. 87No L 163/2 Official Journal of the European Communities HAS ADOPTED THIS REGULATION :account of the extent to which the quotas have been used up and to inform the Member States accordingly ; Whereas, since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly represented by the Benelux Economic Union, any measure concerning the adminis ­ tration of the shares allocated to that economic union may be carried out by any one of its members, Article 1 1 . Until 31 December 1987 the Common Customs Tariff duties for the products listed below shall be suspended at the' levels and within the limits of the Community tariff quotas indicated for each product : Order No CCT heading No Description Amount of tariff quota (tonnes) Rate of duty (%) 03.01 Fish , fresh (live or dead), chilled or frozen : B. Saltwater fish : I. Whole, headless or in pieces : n) Alaska pollack (Theragra chalcogramma) and pollack (Pollachius pollachius) : 809.2722 15 000 03.01 ex 2 . Frozen :  minced blocks of Alaska pollack (Theragra chalco ­ gramma), intended for processing (') II . Fillets : b) Frozen : ex 17 . Other :  Of Alaska pollack (Theragra chalcogramma), intended for processing Fish , fresh (live or dead), chilled or frozen : B. Saltwater fish : I. Whole , headless or in pieces : t) Hake (Merluccius spp.) : ex 2. frozen :  minced blocks, intended for processing, except for minced blocks of the species Merluccius merluccius, Merluccius bilinearis and Merluccius carpensis II . Fillets : b) Frozen : ex 9 . of hake (Merluccius spp .) (except for species of Merluccius merluccius , Merluccius bilinearis and Merluccius carpensis) intended for processing (') 09.2724 20 000 8 (') A check shall be made by applying the relevant Community provisions to ensure that the products are used for the specific purpose indicated. Article 2 1 . The Community tariff quotas referred to in Article 1 shall be divided into two instalments. 2 . within the limits of these tariff quotas, the Kingdom of Spain and the Portuguese Republic shall apply customs duties calculated in accordance with the relevant provisions in the Act of Accession . 3 . Imports of the products in question shall not be covered by the quotas referred to in paragraph 1 unless the free-at-frontier price , which is determined by the Member States in accordance with Article 21 of Regula ­ tion (EEC) No 3796/81 , is at least equal to the reference price fixed, or to be fixed, by the Community for the products under consideration or the categories of the products concerned . 2 . A first instalment, of 12 000 tonnes and 16 000 tonnes respectively, shall be allocated among certain Member States ; the shares, which, subject to Article 5, shall be valid until 31 December 1987, shall be as follows : No L 163/323 . 6 . 87 Official Journal of the European Communities Order No 09.2722 Order No 09.2724 Benelux 554 640 Germany 4 800 5 547 Spain  2 133 France 4 800 5 547 United Kingdom 1 846 2 133 Article 5 Member States shall, not later than 1 October 1987, return to the reserve the unused portion of their initial share which, on 15 September 1987, is in excess of 20 % of the initial volume. They may return a greater portion if there are grounds for believing that it may not be used in full . Member States shall , not later than 1 October 1987, notify the Commission of the total quantities of the product in question imported up to and including 15 September 1987 and charged against the Community tariff quota, and also of any portion of their initial shares returned to , the reserve . 3 . The second instalment, of 3 000 tonnes and 4 000 tonnes respectively, shall constitute the reserve . 4. If an importer notifies the imminent import of the products in question into a Member State which does not participate in the initial allocation and requests that the imports be covered by the quota, the Member State concerned shall , by notifying the Commission , draw an amount corresponding to its requirements to the extent that the available balance of the reserve so permits. Article 6 The Commission shall keep an account of the shares opened by the Member States pursuant to Articles 2 and 3 and shall , as soon as the information reaches it, notify each Member State of the extent to which the reserve has been used up. It shall , not later than 5 October 1987, inform the Member States of the amount still in reserve, following any return of shares pursuant to Article 5. It shall ensure that the drawing which exhausts the reserve does not exceed the balance available, and to this end shall notify the amount of that balance to the Member State making the last drawing. Article 7 1 . Member States shall take all appropriate measures to ensure that additional shares drawn pursuant to Article 3 are opened in such a way that imports may be charged without interruption against their accumulated shares of the Community tariff quota. 2. Member States shall ensure that importers of the product in question have free access to the shares allotted to them. 3 . Member States shall charge imports of the product in question against their shares as the product is entered with the customs authorities for free circulation . 4. The extent to which a Member State has used up its share shall be determined on the basis of the imports charged in accordance with paragraph 3 . Article 8 Member States and the Commission shall cooperate closely to ensure that this Regulation is complied with. Article 9 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. Article 3 1 . If a Member State has used 90 % or more of its initial share as fixed in Article 2 (2), or of that share minus any portion returned to the reserve pursuant to Article 5, it shall forthwith, by notifying the Commission , draw a second share, to the extent that the reserve so permits, equal to 10 % of its initial share , rounded up, as necessary to the next whole number. 2 . If a Member State, after exhausting its initial share, has used 90 % or more of the second share drawn by it, that Member State shall forthwith , in the manner and to the extent provided in paragraph 1 , draw a third share equal to 5 % of its initial share , rounded up, as necessary to the next whole number. 3 . If a Member State, after exhausting its second share, has used 90 % or more of the third share drawn by it, that Member State shall , in the manner and to the extent provided in paragraph 1 , draw a fourth share equal to the third. This process shall apply until the reserve is used up. 4. By way of derogation from paragraphs 1 , 2 and 3, a Member State may draw shares lower than those specified in those paragraphs if there are grounds for believing that those specified may not be used in full . Any Member State applying this paragraph shall inform the Commis ­ sion of its grounds for so doing. Article 4 Additional shares drawn pursuant to Article 3 shall be valid until 31 December 1987 . No L 163/4 Official Journal of the European Communities 23 . 6. 87 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 16 June 1987 . For the Council The President P. DE KEERSMAEKER